DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 61-68 are currently pending
Claims 1-60 and 81-105 were previously canceled
Claims 69-80 were previously withdrawn from consideration
Claim 61 is currently amended
Claims 61-68 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/13/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Claim Objections
Claim 61 is objected to because of the following informalities:  Line 11 states “through which water flows from the internal void” and instead should state “through which the water flows from the internal void” for further clarity.  Also, line 15 states “wherein the wireless communicator is operable to communicate data to the base wireless” and instead should state “wherein the wireless communicator is operable to communicate the data to the base wireless” for further clarity.  Furthermore, line 26 states “to wirelessly communicate data to the base” and instead should state “to wirelessly communicate the data to the base” for further clarity and to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 61 now recites “regardless of a rotational orientation of the filter assembly about a longitudinal axis of the treatment assembly,” on lines 18-19.  However, original specification paragraph 297 explicitly states “Regardless of a rotational orientation of the filter assembly 170 about the central axis 234 of the treatment assembly 130,” which is different than the claimed limitation; therefore, is new matter.  Claims 62-68 are also rejected since these claims depend on claim 61.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation “to a base wireless communicator of the treatment assembly” on lines 19-20.  It is unclear and confusing whether there is a separate and distinct base wireless communicator on the treatment assembly along with a different base wireless communicator on the base assembly because the base assembly is capable of supporting the treatment assembly?  Claims 62-68 are also rejected since these claims depend on claim 61.
Claim 65 recites the limitation “an internal cavity” on lines 1-2 and 2.  It is unclear and confusing whether Applicant is referring to the same cavity as recited on line 21 of claim 61, or a different and separate internal cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Vivian Batten (GB 2271106 A) (see attached foreign document) (hereinafter “Mark”) in view of Lautzenheiser et al. (U.S. 2016/0340202 A1) (hereinafter “Lautzen”).

Regarding Claim 61:
Mark teaches a filter assembly operable to filter particulates in a water treatment system (see FIG. 1, treatment apparatus), the water treatment system including a base assembly capable of supporting a treatment assembly (see FIG. 1, base unit 3, and a water jug further comprising a lower section 1 and an upper section 2) (see page 7), said filter assembly comprising:
a filtration media operable to remove the particulates from water flowing through the filtration media (see FIG. 1, a replaceable filter cartridge 16) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), the filtration media including an upper end and a lower end with an exterior surface defined between the upper and lower ends (see FIG. 1, a replaceable filter cartridge 16 inherently includes an upper end and a lower end, see MPEP 2112) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), the filtration media including an internal void (see FIG. 1, a replaceable filter cartridge 16 further including an internal void where a flow of fluid flows through) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a lower end cap disposed on the lower end of the filtration media (Examiner’s note:  It is inherent for a filtration media to include a lower end cap and an upper end cap, see MPEP 2112) (see FIG. 1, a replaceable filter cartridge 16) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
an upper end cap disposed on the upper end of the filtration media, the upper end cap including a filter assembly outlet disposed in fluid communication with the internal void, the filter assembly outlet including a plurality of fluid paths through which the water flows from the internal void to the base assembly (see FIG. 1, a replaceable filter cartridge 16 further include an outlet for a flow of fluid to enter lower section 1 of water jug) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a central axis defined between the upper and lower ends of the filtration media (see FIG. 1, a replaceable filter cartridge 16 inherently includes an upper end and a lower end defined by an imaginary central axis) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a communicator (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11), the communicator configured to communicate data to a base communicator of the base assembly (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11);
wherein the filter assembly is positionable within the treatment assembly for filtering the particulates from the water flowing through the treatment assembly (see FIG. 1) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), wherein the filter assembly is positionable within the treatment assembly at first and second orientations about a longitudinal axis of the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation); and
wherein the communicator is disposed to communicate data to the base communicator in the first and second orientations (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Mark teaches wherein electrical connector 24 can be disposed/positioned in the handle 23 and further connected to the base unit 3 (see FIG. 1), and also teaches alternative configurations wherein the electrical connector 24 is in communication with the electrical connector in the base unit 3 to further provide power to the lamp (see pages 10-15).  However, one may interpret that Mark does not explicitly teach a wireless communicator disposed on the upper end cap, the wireless communicator configured to wirelessly communicate data to a base wireless communicator of the base assembly, wherein the wireless communicator is operable to communicate the data to the base wireless communicator absent a physical electrical connection with the base wireless communicator, the wireless communicator being proximal to the central axis of the filter assembly such that, regardless of a rotational orientation of the filter assembly about a longitudinal axis of the treatment assembly, the wireless communicator is positioned proximal to a base wireless communicator of the treatment assembly, wherein the wireless communicator is disposed in a cavity of the filter assembly outlet, as recited in amended, independent claim 61.
Lautzen further teaches a water treatment system including a concept of incorporating an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID wireless communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned centrally on the upper end cap of the filtration media of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate and provide accurate data to the base communicator of Mark regardless of how the filter assembly is oriented with respect to the treatment assembly (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
 


Regarding Claim 62:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches the filter assembly is positional within the treatment assembly at any orientation with respect to the longitudinal axis of the treatment assembly, wherein regardless of the orientation of the filter assembly within the treatment assembly, the communicator is disposed to communicate with the base communicator (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Lautzen further teaches a water treatment system including a concept of incorporating an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID wireless communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned centrally on the upper end cap of the filtration media of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate and provide accurate data to the base communicator of Mark regardless of how the filter assembly is oriented with respect to the treatment assembly (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).

Regarding Claim 63:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 62 wherein Mark further teaches with the filter assembly within the treatment assembly, the central axis of the filter assembly is substantially aligned with the longitudinal axis of the treatment assembly, wherein the communicator is proximal to or aligned with the central axis of the filter assembly, whereby regardless of an angular orientation of the filter assembly with respect to the longitudinal axis of the treatment assembly, the communicator remains proximal to or aligned with the longitudinal axis of the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Lautzen further teaches a water treatment system including a concept of incorporating an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID wireless communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned centrally on the upper end cap of the filtration media of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate and provide accurate data to the base communicator of Mark regardless of how the filter assembly is oriented with respect to the treatment assembly (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).

Regarding Claim 64:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches the central axis of the filter assembly is substantially aligned with the longitudinal axis of the treatment assembly in an installed position within the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).

Regarding Claim 65:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches the filter assembly outlet includes an internal cavity, and wherein the communicator is disposed within the internal cavity of the filter assembly outlet (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Lautzen further teaches a water treatment system including a concept of incorporating an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID wireless communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned centrally on the upper end cap of the filtration media of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate and provide accurate data to the base communicator of Mark regardless of how the filter assembly is oriented with respect to the treatment assembly (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).

Regarding Claim 66:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches a handle operable to facilitate removal of the filter assembly from the treatment assembly, wherein the handle is operable between a stowed position and an operable position (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Regarding Claim 67:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 66 wherein Mark further teaches the handle includes first and second outer supports that fit respectively within first and second support holders of the upper end cap, and wherein the handle includes first and second inner supports that are held captive by first and second keepers of the filter assembly outlet (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Regarding Claim 68:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 67 wherein Mark further teaches the handle is rotatable and trapped with respect to the first and second keepers and the first and second support holders (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 61 has been considered and is still maintained since Applicant has not corrected the objection.  Furthermore, additional claim objections are now made regarding amended, independent claim 61 (see above).
The previous 112(a) claim rejection has been considered and is now withdrawn.  However, a new 112(a) claim rejection is now made (see above).
The previous 112(b) claim rejection has been considered and is now withdrawn.  However, a new 112(b) claim rejection is now made (see above).
Regarding the amended claim limitations, Lautzen broadly teaches a water treatment system including a concept of incorporating an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID wireless communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned centrally on the upper end cap of the filtration media of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate and provide accurate data to the base communicator of Mark regardless of how the filter assembly is oriented with respect to the treatment assembly (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773